DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 4, 8 and 18, canceled claim 11 in the amendment received on 10/25/2021.

The claims 1-10 and 12-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-20 have been considered but are moot in view of the new grounds of rejection.
I.	Applicants argue on pages 8-9 of the remarks that, Raji does not disclose "determining a time period" and then "causing to be displayed ... the content items corresponding to the time period" as recited in amended claim 1. Raji at paragraph [0004] is based on "the user ...specifies one or more criteria that, when satisfied, cause the content item to be eligible for presentation to the user." There is simply no determination of a "time period" as recited amended claim 1 in Raji. Additionally, the Office Action on page 20 contends that Raji at paragraph [0037] discloses a "time period" that is "a period of time less than or equal to twenty-four hours that includes one or two calendar dates" as was recited in claim 8 and is now recited in amended claim 1. But Raji at paragraph [0037] discloses that a "user" may enter selection criteria for searching for "stored content items" but this is not "determining ... based on comparing 
The Examiner respectfully disagrees with Applicant’s arguments because Raji describes in ¶ 29 that the content selection module selecting one or more content items for communication to a client to be presented to a user based on a selection process.  This process determines a measure of relevance of various content items to the user based on attributes associated with the user by the social networking system and characteristics associated with various content items (e.g., … a date or a time associated with the content item). For example, if a user comments on a content item, indicates a preference for the content item, shares the content item, and stores the content item within a time interval from a current time, ¶ 29.  These times and/or dates are a “determining a time period”.  The time interval is also an example of “determining a time period”.  The "causing to be displayed ... the content items corresponding to the time period" limitation seems to mean causing the display of content items that “correspond” to the time period determined.  These the content items discussed in ¶ 29 are “corresponding” to the time, date and time interval discussed as being determined in ¶ 29, thus these limitations are considered as teaching the argued limitation.  Raji goes on further in ¶ 37 to explain that the user may modify the criteria associated with the stored content item so the stored content item is presented on a date specified by the user, ¶ 37.  ¶ 18 teaches that when at least a threshold number of criteria associated with a stored content item are satisfied by attributes of the user, the stored content item is eligible for presentation to the user.  This would further provide evidence that the date and time of presentation can be modified and presented based on conditions those 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raji et al. (U.S. Publication No. 20160241504 A1) in view of Balassanian et al. (U.S. Publication No. 2013/0339440 A1), and further in view of Walker (U.S. Publication No. 2015/0020096 A1).	
(i.e., A social networking system allows a user to store content items presented to the user by the social networking system (e.g., posts, advertisements, groups, games, messages, and other types of content) and subsequently access the stored content items [a method of resurfacing content items on a messaging system, comprising: storing content items generated by a client device of a user]. To allow the user to more easily access the stored content items associated with the user, when the user identifies a content item to be stored, the user also specifies one or more criteria that, when satisfied, cause the content item to be eligible for presentation to the user. In various embodiments, the one or more criteria are based on attributes associated with the user, so the content item is eligible for presentation to the user when the user's attributes satisfy at least a threshold number of the criteria, ¶ 4.  Additional example criteria for presenting a stored content item include: a geographic location associated with a content item, an action performed by a user [the content items stored with associated social interaction data](e.g., posting content, sharing content, indicating a preference for content, refreshing a feed of content, establishing a connection with an additional user, etc.), a type of connection between a client device associated with a user and the social networking system, a type of client device (e.g., mobile device, desktop device, etc.) used to access the social networking system, and one or more characteristics of a connection between a client device associated with the user and the social networking system (e.g., bandwidth), ¶ 5.  The action logger 215 receives communications about user actions internal to and/or external to the social networking system 140, populating the action log 220 with information about user actions. Examples of actions include adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user [viewing data], viewing content associated with another user, and attending an event posted by another user. In addition, a number of actions may involve an object and one or more particular users, so these actions are associated with the particular users as well and stored in the action log 220, ¶ 23.  The action log 220 may be used by the social networking system 140 to track user actions on the social networking system 140, as well as actions on third party systems 130 that communicate information to the social networking system 140. Users may interact with various objects on the social networking system 140, and information describing these interactions is stored in the action log 220. Examples of interactions with objects include: commenting on posts, sharing links, checking-in to physical locations via a client device 110, accessing content items, and any other suitable interactions. Additional examples of interactions with objects on the social networking system 140 that are included in the action log 220 include: commenting on a photo album, communicating with a user, establishing a connection with an object, joining an event, joining a group, creating an event, authorizing an application, using an application, expressing a preference for an object ("liking" the object), and engaging in a transaction [social interaction data]. Additionally, the action log 220 may record a user's interactions with advertisements on the social networking system 140 as well as with other applications operating on the social networking system 140. In some embodiments, data from the action log 220 is used to infer interests or preferences of a user, augmenting the interests included in the user's user profile and allowing a more complete understanding of user preferences, ¶ 24.  The content selection module 230 selects one or more content items for communication to a client device 110 to be presented to a user based on a selection process. In various embodiments, the content selection module 230 determines a measure of relevance of various content items to the user based on attributes associated with the user (e.g., a client device 110 associated with the user, actions associated with the user, demographic information associated with the user, connections between the user and additional users, etc.) by the social networking system 140 and characteristics associated with various content items (e.g., a format associated with a content item, a date or a time associated with the content item [a date], a geographic location associated with the content item, one or more topics in the content item, actions by additional users with the content item, additional users associated with the content item, etc.), ¶ 29). 
Raji also discloses determining a time period and content items corresponding to the time period to resurface to the user (i.e., When at least a threshold number of attributes associated with the user by the social networking system satisfies criteria associated with a stored content item by the user, the social networking system includes the stored content item in a selection process used by the social networking system to select content for presentation to the user [determining content items corresponding to the time period to resurface to the user]. For example, the user associates criteria with a stored advertisement for a department store specifying a threshold distance from a department store location, so the stored advertisement is included in a selection process when a location associated with the user is within the threshold distance of a department store location for at least a threshold amount of time [determining a time period].  In one embodiment, the selection process determines a measure of relevance of the stored content item to the user, determines measures of relevance of additional content items to the user, and selects content from the additional content items and the stored content item for presentation based on the measures of relevance, ¶ 6). 
Raji further discloses the time period selected based on comparing the social interaction data, the viewing data, and the modification data associated with the content items corresponding to the time period with the social interaction data, the viewing data, and the modification data associated with content items generated during other time periods (i.e., A content item is stored in association with a user profile of a user that stored the content item and with one or more criteria specified by the user that cause presentation of the stored content item to the user when satisfied, abstract.  Example criteria associated with a stored content item include: a location associated with the user being within a threshold distance of a geographic location associated with the stored content item (e.g., a retail location specified in the stored content item, a location of an event specified by the stored content item), a geographic location associated with a user, a threshold duration a user is associated with a specified location, a threshold time difference between a current time and a time associated with the stored content item (e.g., a time associated with an event included in the content item) [associated with content items generated during other time periods], ¶ 18.  Additionally, a format associated with a stored content item specifies a position in a display relative to other content items in which the stored content item is presented, specifies a duration during which the stored content item is presented [time period selected based on comparing the social interaction data, the viewing data, and the modification data associated with the content items corresponding to the time period with the social interaction data, the viewing data, and the modification data], or specifies any other suitable information identifying presentation of the stored content item, ¶ 19.  In this embodiment, the content selection module 235 may include representations of one or more advertisements or content items previously stored by a user and selected for presentation, as further described below in conjunction with FIG. 3, in the virtual world, ¶ 32). 
Raji also discloses wherein the time period comprises a period of time less than or equal to twenty-four hours that includes one or two calendar days (i.e., The content selection module 230 selects one or more content items for communication to a client device 110 to be presented to a user based on a selection process. In various embodiments, the content selection module 230 determines a measure of relevance of various content items to the user based on attributes associated with the user (e.g., a client device 110 associated with the user, actions associated with the user, demographic information associated with the user, connections between the user and additional users, etc.) by the social networking system 140 and characteristics associated with various content items (e.g., a format associated with a content item, a date or a time associated with the content item [wherein the time period comprises a period of time less than or equal to twenty-four hours that includes one or two calendar dates], a geographic location associated with the content item, one or more topics in the content item, actions by additional users with the content item, additional users associated with the content item, etc.). For example, if a user comments on a content item, indicates a preference for the content item, shares the content item, and stores the content item within a time interval from a current time [wherein the time period comprises a period of time less than or equal to twenty-four hours that includes one or two calendar days], ¶ 29.  In the previous example, the user may modify the criteria associated with the stored content item so the stored content item is presented on a date specified by the user [wherein the time period comprises a period of time less than or equal to twenty-four hours that includes one or two calendar dates], ¶ 37). 
Raji also discloses generating an order of the content items corresponding to the time period to resurface to the user (i.e., Based on the measures of relevance, the content selection module 230 applies a selection process to the content items to select content items for presentation to the user. For example, the content selection module 230 selects content items having the highest measures of relevance or having at least a threshold measure of relevance for presentation to the user. Alternatively, the content selection module 230 ranks content items based on their associated measures of relevance and selects content items having the highest positions in the ranking or having at least a threshold position in the ranking for presentation to the user [generating an order of the content items corresponding to the time period to resurface to the user], ¶ 30). 
Raji further discloses generating a title page for the time period to resurface to the user, the title page comprising a title (i.e., In some embodiments, content items are presented 340 to the user in a summarized format along with an option to fully view the stored content item. For example, if a user stores a page post, when the stored page post is presented 340 to the user, a portion of the stored page post is presented 340 (e.g., a title and an image associated with the page as well as an indication that the page post was previously stored by the user) [generating a title page for the time period to resurface to the user, the title page comprising a title] along with an option to view the complete stored page post, ¶ 43). 
Raji further discloses causing to be displayed, on a display of the client device, the title page with user interface items (i.e., The content selection module 230 selects one or more content items for communication to a client device 110 to be presented to a user based on a selection process. In the previous example, the user may modify the criteria associated with the stored content item so the stored content item is presented on a date specified by the user, ¶ 37.  For example, if a user stores a page post, when the stored page post is presented 340 to the user, a portion of the stored page post is presented 340 (e.g., a title and an image associated with the page as well as an indication that the page post was previously stored by the user) along with an option to view the complete stored page post [the title page with user interface items], ¶ 43.  Also see 340 in figure 3). 
Raji further discloses the user interface items comprising options for the user to dismiss the time period and the content items corresponding to the time period, to send the content items corresponding to the time period to another user (i.e., The format associated with a stored content item may also specify additional content presented in conjunction with the stored content item when the stored content item is presented. Examples of additional content presented in conjunction with a stored content item include: an identification of criteria satisfied by attributes of the user causing presentation of the stored content item or other information providing a reason for presentation of the stored content item, additional information associated with the stored content item (e.g., directions to a location associated with the stored content item), and one or more options for managing the stored content item (e.g., delete the stored content item [options for the user to dismiss the time period and the content items corresponding to the time period], modify rules associated with the stored content item, etc.). Example formats for presenting 305 content items include: a news feed including multiple content items selected for the user by the social networking system 140, a web page including content items, a notification message identifying one or more content items, a text message including a content item, and an interface presented in conjunction with a news feed. Content items presented 305 by the social networking system 140 include content posted to a page maintained by the social networking system 140, content (e.g., audio, video, or image data) provided to the social networking system 140 by a user of the social networking system 140 (i.e., a status update), a link to retrieve content from a third party system 130, applications, and advertisements. One or more content items are presented 305 in conjunction with an option to store the content items in association with a user profile associated with the user. For example, if a user interacts with a content item, a list of options including an option to store the content item, an option to share the content item, an option to comment on the content item, and an option to indicate a preference for the content item are presented to the user, ¶ 35.  As another example, one or more commands or options are identified by information associated with a stored content item for presentation in conjunction with the stored content item, such as an option to delete the stored content item, an option to modify one or more criteria associated with the stored content item, an option to share the stored content with other users of the social networking system 140 [the user interface items comprising options for the user to send the content items corresponding to the time period to another user], or any other suitable options, ¶ 39.  Additionally, one or more options may be presented in conjunction with the stored content item if it is presented 340. Examples of options presented in conjunction with the stored content item include: an option to view additional stored content items associated with the user, an option to remove the stored content item from the user's user profile [options for the user to dismiss the time period and the content items corresponding to the time period], an option to share the stored content item with another user of the social networking system 140, an option to comment on the stored content item, an option to indicate a preference for the stored content item, and an option to view context in which the stored content item was previously presented to the user, ¶ 43). 
Raji also discloses to edit the content items corresponding to the time period (i.e., Examples of additional content presented in conjunction with a stored content item include: an identification of criteria satisfied by attributes of the user causing presentation of the stored content item or other information providing a reason for presentation of the stored content item, additional information associated with the stored content item (e.g., directions to a location associated with the stored content item), and one or more options for managing the stored content item (e.g., delete the stored content item, modify rules associated with the stored content item, etc.). A user associated with a stored content item may modify the format associated with a content item. For example, the user may modify the additional information presented in conjunction with the stored content item [edit the content items corresponding to the time period], ¶ 19). 
Raji may not explicitly disclose the title page comprising an indication of a date for the time period.
However, Balassanian discloses the title page comprising an indication of a date for the time period (i.e., With reference to memory representations 105E and 105F, memories may also include the time of day, the weather, and a place for the memory, ¶ 41.  Resurfacing Rules: the first time a user revisits a place they created the memory, the first time a user who was tagged in a memory revisits the place where the memory was created, the first time a user revisits a person they shared a memory with (e.g. they tagged a user or another user tagged them) the anniversary of a memory, ¶s 80-84.  The following is a list of notifications. It is understood that additional notifications can be added to the system: [0113] user is near a wall [0114] user is near a previous memory (either one the user was tagged in or one the user created) [0115] user is close to someone they have previously shared a memory with [0116] user has been tagged in a memory [0117] a comment was made on a memory the user was tagged in [0118] a relevant date has come up (e.g. it's the user's birthday or the user asked to be reminded about a memory at a time in the future [the title page comprising an indication of a date for the time period], ¶s 112-118) in order to allow for the intelligent resurfaces of social networking memories (¶ 78).
Therefore, based on Raji in view of Balassanian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Raji and Balassanian may not explicitly disclose a number of times users that were sent the content items resent, to other users, the content items corresponding to the time period.
However, Walker discloses a number of times users that were sent the content items resent, to other users, the content items corresponding to the time period (i.e., The step of processing (step 1820) is where the data is curated to only provide the most relevant comments or messages. To achieve the curated "Social Quote" the following heuristics may be applied: … [0138] Many social messages are simply re-sending original messages. Twitter provides a mechanism of "re-tweets" that adds metadata to a message to identify how many times it has been passed along [a number of times users that were sent the content items resent, to other users, the content items corresponding to the time period]. In this case the re-tweet count provides a metric of "importance" which is then used to select these messages for display, ¶s 136-138) in order to provide a mechanism for associating a message to a specific point in time relative to the start of media content for synching social messages to a content timeline (¶s 7-8).
Therefore, based on Raji in view of Balassanian, and further in view of Walker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Walker to the system of Raji and Balassanian in order to provide a mechanism for associating a message to a specific point in time relative to the start of media content for synching social messages to a content timeline.

With respect to claim 2, Raji discloses wherein the modification data comprises text captions and media overlays added to the content items corresponding to the time period (i.e., In one embodiment, objects in the content store 210 represent single pieces of content, or content "items." Hence, social networking system users are encouraged to communicate with each other by posting text [text captions added to the content items corresponding to the time period] and content items of various types of media to the social networking system 140 through various communication channels, ¶ 22.  Content items presented 305 by the social networking system 140 include content posted to a page maintained by the social networking system 140, content (e.g., audio, video, or image data) [audio and visual media overlays] provided to the social networking system 140 by a user of the social networking system 140, ¶ 35.  FIG. 4 shows an example of presenting a stored content item 410 in a feed 400 of content items presented to a user. In the example of FIG. 4, the feed 400 includes content items 405A, 405B, 405C, which were not previously presented to the user and stored content item 410, which was previously stored by the user. Additionally, an indication 415 is presented along with the stored content item 410 to notify the user that the stored content item 410 was previously stored by the user. In some embodiments, the indication 415 may include additional information describing one or more reasons for presentation of stored content item 410 in the feed 400 or information describing stored content item 410. For example, the indication 415 is a caption [text caption] indicating that the stored content item 410 is a place or location that was stored by the user. Example information presented by the indication 415 include: a type of stored content item 410 (e.g., a place, a photograph, an advertisement, a link), a time stored content item 410 was stored [added to the content items corresponding to the time period], and a context in which stored content item 410 was originally presented (e.g., a page post, an advertisement), ¶ 44). 

With respect to claim 3, Raji discloses wherein the media overlays comprise audio content, visual content, and visual effects (i.e., Content items presented 305 by the social networking system 140 include content posted to a page maintained by the social networking system 140, content (e.g., audio, video, or image data) [wherein the media overlays comprise audio content, visual content, and visual effects] provided to the social networking system 140 by a user of the social networking system 140, ¶ 35). 

With respect to claim 4, Raji discloses wherein the social interaction data comprises a number of times the content items corresponding to the time period were liked by the other uses (i.e., In various embodiments, the one or more criteria are based on attributes associated with the user, so the content item is eligible for presentation to the user when the user's attributes satisfy at least a threshold number of the criteria [a number of times the content items corresponding to the time period], ¶ 4.  When at least a threshold number of attributes associated with the user by the social networking system satisfies criteria associated with a stored content item by the user, the social networking system includes the stored content item in a selection process used by the social networking system to select content for presentation to the user, ¶ 6.  Additional examples of interactions with objects on the social networking system 140 that are included in the action log 220 include: commenting on a photo album, communicating with a user, establishing a connection with an object, joining an event, joining a group, creating an event, authorizing an application, using an application, expressing a preference for an object (" liking" the object) [a number of times the content items corresponding to the time period were liked by other uses], ¶ 24). 
Raji further discloses a number of times the content items corresponding to the time period were commented on by the other users (i.e., In one embodiment, an edge may include various features each representing characteristics of interactions between users, interactions between users and objects, or interactions between objects. For example, features included in an edge describe rate of interaction between two users, how recently two users have interacted with each other, the rate or amount of information retrieved by one user about an object, or numbers and types of comments posted by a user about an object. Each feature may be associated with a source object or user, a target object or user, and a feature value. A feature may be specified as an expression based on values describing the source object or user, the target object or user, or interactions between the source object or user and target object or user; hence, an edge may be represented as one or more feature expressions, ¶ 27). 

With respect to claim 5, Raji discloses wherein the viewing data comprising a number of times the content items corresponding to the time period were viewed by the user (i.e., The action logger 215 receives communications about user actions internal to and/or external to the social networking system 140, populating the action log 220 with information about user actions. Examples of actions include adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user, viewing content associated with another user [wherein the viewing data comprising the content items corresponding to the time period were viewed by the user], and attending an event posted by another user. In addition, a number of actions may involve an object and one or more particular users, so these actions are associated with the particular users as well and stored in the action log 220, ¶ 23.  In one embodiment, an edge may include various features each representing characteristics of interactions between users, interactions between users and objects, or interactions between objects. For example, features included in an edge describe rate of interaction between two users, how recently two users have interacted with each other, the rate or amount of information retrieved by one user about an object [a number of times], or numbers and types of comments posted by a user about an object. Each feature may be associated with a source object or user, a target object or user, and a feature value. A feature may be specified as an expression based on values describing the source object or user, the target object or user, or interactions between the source object or user and target object or user; hence, an edge may be represented as one or more feature expressions, ¶ 27). 

With respect to claim 6, Raji may not explicitly disclose refraining from excluding a content item of the content items corresponding to the time period to resurface to the user.
However, Balassanian discloses refraining from excluding a content item of the content items corresponding to the time period to resurface to the user (i.e., Every user has a timeline that represents the memories they have created and their intersections. The timeline is shown in time order. Users can filter their timeline to include specific memories (either their own or those they have been intersected in). For purposes of illustration, refer to FIGS. 1, 2, 3, 11, 12 and 14, ¶ 128.  A user can view an intersection of multiple timelines. This shows a user a history of the memories that were shared between them and the other timelines they select. This may be accomplished by allowing a user to select people from a dropdown list that have shared memories with them. By default a user's timeline shows all their memories--both the ones they have created and the ones they have shared. They can turn on/off individual people from the timeline to only see the memories of specific people or they can filter to just themselves. For purposes of illustration, refer to FIGS. 8, 10, 11, 12, 14 and 16, ¶ 131.  The filtering is a way of refraining from excluding a content item of the content items corresponding to the time period to resurface to the user) in order to allow for the intelligent resurfaces of social networking memories (¶ 78).
Therefore, based on Raji in view of Balassanian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Balassanian to the system of Raji in order to allow for the intelligent resurfaces of social networking memories.

With respect to claim 7, Raji may not explicitly disclose refraining from including a content item generated by a different user in the content items corresponding to the time period.
(i.e., Every user has a timeline that represents the memories they have created and their intersections. The timeline is shown in time order. Users can filter their timeline to include specific memories (either their own or those they have been intersected in). For purposes of illustration, refer to FIGS. 1, 2, 3, 11, 12 and 14, ¶ 128.  A user can view an intersection of multiple timelines. This shows a user a history of the memories that were shared between them and the other timelines they select. This may be accomplished by allowing a user to select people from a dropdown list that have shared memories with them. By default a user's timeline shows all their memories--both the ones they have created and the ones they have shared. They can turn on/off individual people from the timeline to only see the memories of specific people or they can filter to just themselves. For purposes of illustration, refer to FIGS. 8, 10, 11, 12, 14 and 16, ¶ 131.  This filtering is a way of refraining from including a content item generated by a different user in the content items corresponding to the time period) in order to allow for the intelligent resurfaces of social networking memories (¶ 78).
Therefore, based on Raji in view of Balassanian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Balassanian to the system of Raji in order to allow for the intelligent resurfaces of social networking memories.

With respect to claim 8, Raji discloses wherein the content items each comprise an image or video (i.e., The content store 210 stores objects that each represent various types of content or "content items." Examples of content represented by a content item include a page post, a status update, a comment, a photograph, a video, a link, a shared content item, a gaming application achievement, a check-in event at a local business, a brand page, an indication a content item was shared with another user or any other type of content, ¶ 22.  The social networking system 140 presents 305 content items to a user of the social networking system 140. Content items may be presented 305 to the user in any suitable format. Example formats for presenting 305 content items include: a news feed including multiple content items selected for the user by the social networking system 140, a web page including content items, a notification message identifying one or more content items, a text message including a content item, and an interface presented in conjunction with a news feed. Content items presented 305 by the social networking system 140 include content posted to a page maintained by the social networking system 140, content (e.g., audio, video, or image data) provided to the social networking system 140 by a user of the social networking system 140, ¶ 35). 

With respect to claim 9, Raji discloses wherein the social interaction data, the viewing data, and the modification data associated with the content items corresponding to the time period includes social interaction data, viewing data, and modification data from after the time period (i.e., A user's affinity may be computed by the social networking system 140 over time to approximate the user's interest in an object, in a topic, or in another user in the social networking system 140 based on the actions performed by the users [viewing, modification and social interaction data from before and after a time period], ¶ 28.  The content selection module 230 selects one or more content items for communication to a client device 110 to be presented to a user based on a selection process. In various embodiments, the content selection module 230 determines a measure of relevance of various content items to the user based on attributes associated with the user (e.g., a client device 110 associated with the user, actions associated with the user, demographic information associated with the user, connections between the user and additional users, etc.) by the social networking system 140 and characteristics associated with various content items (e.g., a format associated with a content item, a date or a time associated with the content item [before or after a time period], a geographic location associated with the content item, one or more topics in the content item, actions by additional users with the content item, additional users associated with the content item, etc.), ¶ 29). 

With respect to claim 14, Raji discloses associating the content items corresponding to the time period with an event (i.e., For example, criteria identifies an event or a type of event (e.g., an opening of a store, a release of a movie, etc.) associated with a stored content item, ¶ 5.  Example criteria associated with a stored content item include: a location associated with the user being within a threshold distance of a geographic location associated with the stored content item (e.g., a retail location specified in the stored content item, a location of an event specified by the stored content item), a geographic location associated with a user, a threshold duration a user is associated with a specified location, a threshold time difference between a current time and a time associated with the stored content item (e.g., a time associated with an event included in the content item), an action performed by a user (e.g., posting content, sharing content, indicating a preference for content, commenting on content, ¶ 18). 
Raji also discloses associating the title with a name of the event (i.e., For example, if a user stores a page post, when the stored page post is presented 340 to the user, a portion of the stored page post is presented 340 (e.g., a title and an image associated with the page as well as an indication that the page post was previously stored by the user) along with an option to view the complete stored page post, ¶ 43). 

With respect to claim 16, Raji discloses wherein the determining the time period and content items corresponding to the time period further comprises: receiving the social interaction data, the viewing data, and the modification data associated with content items generated during the time period (i.e., Additional example criteria for presenting a stored content item include: a geographic location associated with a content item, an action performed by a user [the content items stored with associated social interaction data](e.g., posting content, sharing content, indicating a preference for content, refreshing a feed of content, establishing a connection with an additional user, etc.), a type of connection between a client device associated with a user and the social networking system, ¶ 5.  In some embodiments, a user profile associated with a user includes content items previously presented to the user by the social networking system 140 and stored by the user. For example, the user profile includes identifiers associated with content items the user has stored. Information describing a stored content item may also be included in the user profile along with an identifier associated with the stored content item. Example types of information associated with a stored content item include … a time when the stored content item was stored by the user. Additionally, one or more criteria specified by the user are associated with a stored content item. When at least a threshold number of criteria associated with a stored content item are satisfied by attributes of the user, the stored content item is eligible for presentation to the user. Example criteria associated with a stored content item include: … a threshold duration a user is associated with a specified location, a threshold time difference between a current time and a time associated with the stored content item (e.g., a time associated with an event included in the content item), an action performed by a user (e.g., posting content, sharing content, indicating a preference for content, commenting on content, establishing a connection with another user or with an object). However, criteria may be any information suitable for comparison to one or more attributes associated with a user, ¶ 18.  The action logger 215 receives communications about user actions internal to and/or external to the social networking system 140, populating the action log 220 with information about user actions. Examples of actions include adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user, viewing content associated with another user [viewing data], and attending an event posted by another user. In addition, a number of actions may involve an object and one or more particular users, so these actions are associated with the particular users as well and stored in the action log 220 [social interaction data], ¶ 23.  The action log 220 may be used by the social networking system 140 to track user actions on the social networking system 140, as well as actions on third party systems 130 that communicate information to the social networking system 140. Users may interact with various objects on the social networking system 140, and information describing these interactions is stored in the action log 220. Examples of interactions with objects include: commenting on posts [modification data], sharing links, checking-in to physical locations via a client device 110, accessing content items, and any other suitable interactions. Additional examples of interactions with objects on the social networking system 140 that are included in the action log 220 include: commenting on a photo album, communicating with a user, establishing a connection with an object, joining an event, joining a group, creating an event, authorizing an application, using an application, expressing a preference for an object ("liking" the object), and engaging in a transaction [social interaction data]. Additionally, the action log 220 may record a user's interactions with advertisements on the social networking system 140 as well as with other applications operating on the social networking system 140. In some embodiments, data from the action log 220 is used to infer interests or preferences of a user, augmenting the interests included in the user's user profile and allowing a more complete understanding of user preferences, ¶ 24). 
Raji further discloses determining a score for each of the social interaction data, the viewing data, and the modification data (i.e., The edge store 225 also stores information about edges, such as affinity scores for objects, interests, and other users. Affinity scores, or "affinities," may be computed by the social networking system 140 over time to approximate a user's interest in an object or in another user in the social networking system 140 based on the actions performed by the user. A user's affinity may be computed by the social networking system 140 over time to approximate the user's interest in an object, in a topic, or in another user in the social networking system 140 based on the actions performed by the user [determining a score for each of the social interaction data, the viewing data, and the modification data], ¶ 28). 
Raji also discloses adding the score to a time period score for the time period (i.e., A social networking system allows a user to store content items presented to the user by the social networking system (e.g., posts, advertisements, groups, games, messages, and other types of content) and subsequently access the stored content items. To allow the user to more easily access the stored content items associated with the user, when the user identifies a content item to be stored, the user also specifies one or more criteria that, when satisfied, cause the content item to be eligible for presentation to the user. In various embodiments, the one or more criteria are based on attributes associated with the user, so the content item is eligible for presentation to the user when the user's attributes satisfy at least a threshold number of the criteria. This allows the user to identify criteria specifying when a stored content item is most likely to be relevant to the user and social networking system to present the stored content item to the user when the stored content item is more likely to be relevant to the user, ¶ 4.  Since the system is counting the number of attributes, these attributes are a type of score, which is kept track of in order to compare against the established criteria. This criteria is established for a specified time period for determining when to present content items to the user.  Thus, the system is scoring and adding attributes that are tracked to a time period criteria for using in the selection process described throughout the disclosure). 

(i.e., The format associated with a stored content item may also specify additional content presented in conjunction with the stored content item when the stored content item is presented. Examples of additional content presented in conjunction with a stored content item include: an identification of criteria satisfied by attributes of the user causing presentation of the stored content item or other information providing a reason for presentation of the stored content item, additional information associated with the stored content item (e.g., directions to a location associated with the stored content item), and one or more options for managing the stored content item (e.g., delete the stored content item [discarding the social interaction data, the viewing data, and the modification data after the score is determined], modify rules associated with the stored content item, etc.), ¶ 19.  It would be obvious to one of ordinary skill in the art to have the system delete/discard the content after using it). 

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

(i.e., Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer -readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described, ¶ 47.  Embodiments may also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability, ¶ 48). 

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raji et al. (U.S. Publication No. 20160241504 A1) in view of Balassanian et al. (U.S. Publication No. 2013/0339440 A1), and Walker (U.S. Publication No. .
With respect to claim 10, Raji discloses wherein the determining the time period and content items corresponding to the time period is further based on a number of content items generated during the time period (i.e., In one embodiment, an edge may include various features each representing characteristics of interactions between users, interactions between users and objects, or interactions between objects. For example, features included in an edge describe rate of interaction between two users, how recently two users have interacted with each other, the rate or amount of information retrieved by one user about an object, or numbers and types of comments posted by a user about an object [wherein the determining the time period and content items corresponding to the time period is further based on a number of content items generated during the time period]. The features may also represent information describing a particular object or user. For example, a feature may represent the level of interest that a user has in a particular topic, the rate at which the user logs into the social networking system 140, or information describing demographic information about the user. Each feature may be associated with a source object or user, a target object or user, and a feature value. A feature may be specified as an expression based on values describing the source object or user, the target object or user, or interactions between the source object or user and target object or user; hence, an edge may be represented as one or more feature expressions, ¶ 27). 

However, Fabrikant discloses generated during the time period being greater than a predetermined percentage of a number of content items generated during other time periods (i.e., The one or more data sources may comprise one or more online social interactions between users in a social network. The one or more data sources may include a plurality of electronically-scanned periodic printed publications, a plurality of user-generated web-based entries, and/or a representation of a celebrity persona. The estimated duration may be stored on a memory. Determining a duration of time that an instance of the distinct subject matter was newsworthy may comprise sampling a predetermined number of data sources over a plurality of discrete time intervals, identifying an interval of time that a rate of occurrence associated with the distinct subject matter satisfies a first threshold, and selecting, as the duration of time, a period that extends backward and forward in time from the identified interval of time wherein the rate of occurrence does not drop below a second threshold [generated during the time period being greater than a predetermined percentage of a number of content items generated during other time periods], column 2 ¶ 3.  Additionally or in the alternative, determining a duration of time that an instance of the distinct subject matter was newsworthy may comprise sampling a predetermined number of data sources over a plurality of discrete time intervals, and selecting, as the duration of time, a longest span of time, within the plurality of discrete time intervals, in which all corresponding time intervals include a representation of the distinct subject matter. Additionally or in the alternative, determining a duration of time may comprise sampling a predetermined number of data sources over a plurality of discrete time intervals, determining a first time interval in which the distinct subject matter was present more than a first predetermined number of times, and determining a second time interval in which the distinct subject matter was present less than a second predetermined number of times. Additionally or in the alternative, determining a duration of time that each instance of the distinct subject matter was newsworthy may comprise discarding, from a sampled population of data sources, one or more representations of the distinct subject matter that occur less than a predetermined number of times in the sampled population of data sources, and sampling the population of data sources to identify one or more instances of the distinct subject matter, column 2 ¶ 4.  Thus, the newsworthiness of the content is determined based on the generated content during a time period being greater than a predetermined percentage of a number of content items generated during other time periods) in order to allow for a system and computer-implemented method for analyzing a large content corpus to estimate a duration that a current instance of a subject matter will remain relevant and providing subject matter-related content to a user (column 1 last ¶).
Therefore, based on Raji in view of Balassanian and Walker, and further in view of Fabrikant, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fabrikant to the system of Raji, Balassanian and Walker in order to allow for a system and computer-implemented method for analyzing a large content corpus to estimate a duration that a 

With respect to claim 12, Raji discloses wherein the determining the time period and content items corresponding to the time period is further based on comparing the content items corresponding to the time period with other content available in the messaging system (i.e., However, criteria may be any information suitable for comparison to one or more attributes associated with a user, ¶ 18). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raji et al. (U.S. Publication No. 20160241504 A1) in view of Balassanian et al. (U.S. Publication No. 2013/0339440 A1), Walker (U.S. Publication No. 2015/0020096 A1), Fabrikant et al. (U.S. Patent No. 10,560,057 B1), and Shorman et al. (U.S. Publication No. 2017/0286423 A1), and in further view of St. Clair et al. (U.S. Publication No. 2014/0189539 A1).
With respect to claim 13, Raji discloses wherein the title page is displayed on the client device for a period of time (i.e., In certain embodiments, images of users may be tagged with information identifying the social networking system users displayed in an image, ¶ 17.  For example, a format associated with a stored content item indicates that the content item is presented to a user via a text message or via a story included in a news feed of content items presented to the user. Additionally, a format associated with a stored content item specifies a position in a display relative to other content items in which the stored content item is presented, specifies a duration during which the stored content item is presented, or specifies any other suitable information identifying presentation of the stored content item [title], ¶ 19.  For example, if a user stores a page post, when the stored page post is presented 340 to the user, a portion of the stored page post is presented 340 (e.g., a title and an image associated with the page as well as an indication that the page post was previously stored by the user) along with an option to view the complete stored page post [wherein the title page is displayed on the client device for a period of time], ¶ 43). 
Raji, Balassanian, Walker and Fabrikant may not wherein the title page is displayed on the client device for a predetermined period of time.
However, Shorman discloses wherein the title page is displayed on the client device for a predetermined period of time (i.e., A concept node 204 may be associated with information of a concept provided by a user or information gathered by various systems, including social-networking system 160. As an example and not by way of limitation, information of a concept may include a name or a title; one or more images (e.g., an image of the cover page of a book); a location (e.g., an address or a geographical location); a website (which may be associated with a URL); contact information (e.g., a phone number or an email address); other suitable concept information; or any suitable combination of such information. In particular embodiments, a concept node 204 may be associated with one or more data objects corresponding to information associated with concept node 204. In particular embodiments, a concept node 204 may correspond to one or more webpages, ¶ 30.  On the other hand, the methods and the systems of this application are directed to customizing content items associated with a profile of a user, and then allowing for the selection of a time period such that the content items are displayed with the profile of the user for a temporary period of time before reverting back to a previously selected content item or to a default content item, ¶ 41.  Thus, the title of the user profile can be displayed for a predetermined time period before disappearing) in order to display selected content frames in association with a particular content item for a specified period of time (¶ 5).
Therefore, based on Raji in view of Balassanian in view of Walker and Fabrikant, and further in view of Shorman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shorman to the system of Raji, Balassanian, Walker and Fabrikant in order to display selected content frames in association with a particular content item for a specified period of time.
Raji, Balassanian, Walker, Fabrikant and Shorman may not explicitly disclose in response to the user refraining from selecting a user interface item of the user interface items, placing the content items corresponding to the time period on a queue to display to the user another time.
However, St. Clair discloses in response to the user refraining from selecting a user interface item of the user interface items, placing the content items corresponding to the time period on a queue to display to the user another time (i.e., In FIG. 4F, content board 400A is no longer "pinned" to the front of the queue, and content board 400F is now available for display on mobile computing device 10. Content board 400A is pushed back in the queue behind as-of-yet un-displayed content board 400H [in response to the user refraining from selecting a user interface item of the user interface items, placing the content items corresponding to the time period on a queue to display to the user another time] and further back behind already-displayed content board 400G, which is held in a queue position in front of all other already-displayed content boards. Already-viewed content boards 400A, 400C, 400E, 400B, and 400D follow content board 400G in the order in which they were originally displayed on mobile computing device 10, ¶ 77) in order to provide a social-networking system that sends any new content updates to the device when one or more conditions at periodic intervals based on a number of factors, such as viewing history (¶ 64).
Therefore, based on Raji in view of Balassanian in view of Walker in view of Fabrikant and Shorman, and further in view of St. Clair, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of St. Clair to the system of Raji, Balassanian, Walker, Fabrikant and Shorman in order to provide a social-networking system that sends any new content updates to the device when one or more conditions at periodic intervals based on a number of factors, such as viewing history.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raji et al. (U.S. Publication No. 20160241504 A1) in view of Balassanian et al. (U.S. .
With respect to claim 15, Raji discloses social interaction data, viewing data, modification data (i.e., A social networking system allows a user to store content items presented to the user by the social networking system (e.g., posts, advertisements, groups, games, messages, and other types of content) and subsequently access the stored content items [a method of resurfacing content items on a messaging system, comprising: storing content items generated by a client device of a user]. To allow the user to more easily access the stored content items associated with the user, when the user identifies a content item to be stored, the user also specifies one or more criteria that, when satisfied, cause the content item to be eligible for presentation to the user. In various embodiments, the one or more criteria are based on attributes associated with the user, so the content item is eligible for presentation to the user when the user's attributes satisfy at least a threshold number of the criteria, ¶ 4.  Additional example criteria for presenting a stored content item include: a geographic location associated with a content item, an action performed by a user [the content items stored with associated social interaction data](e.g., posting content, sharing content, indicating a preference for content, refreshing a feed of content, establishing a connection with an additional user, etc.), a type of connection between a client device associated with a user and the social networking system, a type of client device (e.g., mobile device, desktop device, etc.) used to access the social networking system, and one or more characteristics of a connection between a client device associated with the user and the social networking system (e.g., bandwidth), ¶ 5.  The action logger 215 receives communications about user actions internal to and/or external to the social networking system 140, populating the action log 220 with information about user actions. Examples of actions include adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user [viewing data], viewing content associated with another user, and attending an event posted by another user. In addition, a number of actions may involve an object and one or more particular users, so these actions are associated with the particular users as well and stored in the action log 220, ¶ 23.  The action log 220 may be used by the social networking system 140 to track user actions on the social networking system 140, as well as actions on third party systems 130 that communicate information to the social networking system 140. Users may interact with various objects on the social networking system 140, and information describing these interactions is stored in the action log 220. Examples of interactions with objects include: commenting on posts, sharing links, checking-in to physical locations via a client device 110, accessing content items, and any other suitable interactions. Additional examples of interactions with objects on the social networking system 140 that are included in the action log 220 include: commenting on a photo album, communicating with a user, establishing a connection with an object, joining an event, joining a group, creating an event, authorizing an application, using an application, expressing a preference for an object ("liking" the object), and engaging in a transaction [social interaction data]. Additionally, the action log 220 may record a user's interactions with advertisements on the social networking system 140 as well as with other applications operating on the social networking system 140. In some embodiments, data from the action log 220 is used to infer interests or preferences of a user, augmenting the interests included in the user's user profile and allowing a more complete understanding of user preferences, ¶ 24.  The content selection module 230 selects one or more content items for communication to a client device 110 to be presented to a user based on a selection process. In various embodiments, the content selection module 230 determines a measure of relevance of various content items to the user based on attributes associated with the user (e.g., a client device 110 associated with the user, actions associated with the user, demographic information associated with the user, connections between the user and additional users, etc.) by the social networking system 140 and characteristics associated with various content items (e.g., a format associated with a content item, a date or a time associated with the content item [a date], a geographic location associated with the content item, one or more topics in the content item, actions by additional users with the content item, additional users associated with the content item, etc.), ¶ 29). 
Raji, Balassanian and Walker may not explicitly disclose wherein the determining the time period and content items corresponding to the time period is further based on weighing user content consumption data differently.
However, St. Clair discloses wherein the determining the time period and content items corresponding to the time period is further based on weighing user content consumption data differently (i.e., In particular embodiments, social-networking system 860 may use a variety of factors to calculate a coefficient. In particular embodiments, different factors may be weighted differently when calculating the coefficient [wherein the determining the time period and content items corresponding to the time period is further based on weighing user content consumption data differently]. The weights for each factor may be static or the weights may change according to, for example, the user, the type of relationship, the type of action, the user's location, and so forth. Ratings for the factors may be combined according to their weights to determine an overall coefficient for the user [wherein the determining the time period and content items corresponding to the time period is further based on weighing user content consumption data differently].  In particular embodiments, social-networking system 860 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses. Although this disclosure describes calculating coefficients in a particular manner, this disclosure contemplates calculating coefficients in any suitable manner, ¶ 144) in order to provide a social-networking system that sends any new content updates to the device when one or more conditions at periodic intervals based on a number of factors, such as viewing history (¶ 64).
Therefore, based on Raji in view of Balassanian and Walker, and further in view of St. Clair, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of St. Clair to the system of Raji, Balassanian and Walker in order to provide a social-networking system that sends any new content updates to the device when one or more conditions at periodic intervals based on a number of factors, such as viewing history.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
1/11/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447